   Case 1:19-cr-00356-AJT Document 23 Filed 12/06/19 Page 1 of 4 PageID# 73



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division


UNITED STATES OF AMERICA,

                V.

                                                      Case No. l:19-cr-356-AJT
KWASHIE SENAM ZILEVU



                       Defendant.



                                              ORDER


         With respect to the jury trial in this case scheduled to begin on February 18, 2020, the

Court Orders as follows:

   I,       On Tuesday, February 18, 2020, the Court will convene at 9:00 a.m.; the trial will
            begin with jury selection at 10:00 a.m. If the case requires more than one day,
            beginning on Wednesday, February 19, 2020 and through the remainder of the trial,
            the Court will begin trial at 9:30 a.m., although counsel should be present by 9:00
            a.m., unless otherwise informed by the Court.

            Subject to the exigencies of the case the Court will take a lunch recess from 1:00 p.m.
            to 2:00 p.m. and recess between 5:30 p.m. and 6:00 p.m. daily; and, the Court will not
            conduct the trial on Fridays, although the jury will be permitted to deliberate on
            Fridays.

   II.       Technology in Court

             A. Personal Electronic Devices. The Court only permits electronic devices that will
                be used to aid in the presentation of evidence at trial, such as laptop computers
                and other related equipment, and only with the Court's prior authorization. Cell
                phones and other personal electronic devices are not permitted.

             B. Evidence Presentation Systems. In order to bring approved electronic devices
                 for the presentation of evidence into the courthouse. Counsel must obtain
                 authorization from the Court. If Counsel desires to use the Court's evidence
                 presentation system, it also must request use prior to trial. Counsel must submit
                 the completed forms via CM/ECF no later than one(1) week prior to trial. Once
                 the Court has approved the request, counsel will receive a Notice of Electronic
                 Filing(NEF). Counsel is advised to bring the signed form to the courthouse on
                 the dates requested and to present it to the court security officers(CSOs)at the
Case 1:19-cr-00356-AJT Document 23 Filed 12/06/19 Page 2 of 4 PageID# 74
Case 1:19-cr-00356-AJT Document 23 Filed 12/06/19 Page 3 of 4 PageID# 75
Case 1:19-cr-00356-AJT Document 23 Filed 12/06/19 Page 4 of 4 PageID# 76
